                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-00101-KDB-DCK
 BRIAN BLACKBURN and
 CANDY KIZIAH,

                  Plaintiffs,

     v.                                                            ORDER

 CATAWBA COUNTY, NORTH
 CAROLINA, et al.,

                  Defendants.


   THIS MATTER is before the Court following Plaintiffs’ pro se Response to the Motion to

Dismiss by Burford A. Cherry. (Doc. No. 33).

   In their response to the pending motion to dismiss, Plaintiffs wrote the following:

          . . . Plaintiffs contend that with the nationwide pandemic, the loss of Plaintiff
          Kiziah’s mother recently, that the events are so overwhelmingly out of their
          control—that their priorities in life must be firstly in maintaining the Supreme
          Court’s protected stance of them raising their recently returned daughter as fit
          parents, and abiding by the state-mandated “social distancing” as well as caring for
          their household’s basic needs. Therefore, Plaintiffs gracefully and somberly agree
          to a dismissal of the case based on these reasons alone.
          ...

          Plaintiffs plead of the Court to gracefully dismiss the case before it, disposing of
          the case not in accordance with the Defendant’s Motion to Dismiss, but pursuant to
          natural causes which prohibit the fullest attentions of the Plaintiffs as pro se
          litigants to the serious issues before the Court.

(Doc. No. 33, at II.B, III.A) (emphasis in original).

   Federal Rule of Civil Procedure 41 provides that a plaintiff may dismiss an action without a

court order by filing (1) “a notice of dismissal before the opposing party serves either an answer

or a motion for summary judgment,” or (2) “a stipulation of dismissal signed by all parties who


                                                   1

      Case 5:19-cv-00101-KDB-DCK Document 34 Filed 07/16/20 Page 1 of 2
have appeared.” Fed. R. Civ. P. 41(a)(1)(A). Rule 41 further provides that “an action may be

dismissed at the plaintiff’s request only by court order, on terms that the court considers proper.”

Id. 41(a)(2).

    The Court will provide the Plaintiffs with 14 days from the filing of this order to submit a

stipulation of dismissal signed by all parties who have appeared in the action. If Plaintiffs wish to

continue with the action, they should notify the Court within 14 days of the filing of this order. If

Plaintiffs do not submit a stipulation of dismissal signed by all parties who have appeared in the

action and do not otherwise indicate to the Court that they wish to proceed with this case, the Court

will dismiss the case without prejudice pursuant to Rule 41(a)(2).

    IT IS THEREFORE ORDERED that:

        (1) Plaintiffs shall file a stipulation of dismissal in accordance with Federal Rule of Civil

            Procedure 41(a)(1)(A)(ii) or otherwise inform the Court they wish to proceed with the

            action within 14 days of the filing of this order; and

        (2) if no stipulation is filed and Plaintiffs do not indicate they wish to proceed within 14

            days of the filing of this order, the Court will dismiss the action without prejudice under

            Rule 41(a)(2).

SO ORDERED.


                                         Signed: July 15, 2020




                                                   2

       Case 5:19-cv-00101-KDB-DCK Document 34 Filed 07/16/20 Page 2 of 2
